PER CURIAM:
Tony Barrow, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, while we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Barrow v. Wilson, No. 1:13-cv-01144-GBL-TCB (E.D.Va. filed Sept. 16, entered Sept. 17, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.